Citation Nr: 1003541	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-19 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals right 
wrist fracture.  

4.  Entitlement to service connection for skin lesions.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision in which 
the RO, in pertinent part, denied the Veteran's claims for 
service connection.  The Veteran perfected a timely appeal 
with respect to the rating decision.   

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of entitlement to service connection for skin 
lesions is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence linking the Veteran's 
bilateral hearing loss to service.  

2.  There is no competent evidence linking the Veteran's 
tinnitus to service.

3.  Competent medical evidence does not show the Veteran's 
right wrist condition to be causally related to his military 
service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2009).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A right wrist condition was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  VA's notice requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this appeal, a March 2007 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and the testimony he provided at his 
November 2009 Board hearing.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  The Board 
notes that during the November 2009 Board hearing, the 
Veteran indicated that he saw a private chiropractor for his 
wrist condition who was now deceased.  Those records are not 
in the claims file.  However, the Veteran stated during his 
January 2009 VA examination that the chiropractor was 
deceased and no records were available.  Thus, considering 
the unavailability of these records based on the Veteran's 
own admission, further development and further expending of 
VA's resources are not warranted.  38 U.S.C.A. §§ 5013(a), 
5103A(a) (West 2002).



II.  Pertinent Laws and Regulations

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.






III.  Analysis

A.  Hearing Loss and Tinnitus

The Veteran, during his November 2009 hearing, stated that he 
was exposed to acoustic trauma while on active duty working 
as a combat engineer and as a result, he had developed 
bilateral hearing loss and tinnitus.  

At an October 1966 induction examination a pure tone test was 
conducted and revealed the following:




HERTZ



500
1000
2000
4000
Avg.
RIGHT
-5
-5
-5
-10
-6
LEFT
5
5
-5
5
3

During an October 1968 in-service audiological examination a 
pure tone test was conducted and revealed the following:




HERTZ



500
1000
2000
4000
Avg.
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Under the provisions of 38 C.F.R. § 3.385, the Veteran's 
hearing, as reported in the 1966 and 1968 examination 
results, would not be considered a disability for VA 
purposes.

The Veteran was afforded a VA examination in July 2007.  The 
Veteran complained of bilateral hearing loss and tinnitus.  
He stated that the ringing in his ears was very bothersome.  
The Veteran was exposed to military noise exposure when he 
was exposed to demolitions and shot M14's and other weaponry.  
The Veteran stated that he could not recall the onset of his 
tinnitus but that he has had it as long as he can remember.  

During a contemporaneous VA audiological examination, a pure 
tone test was conducted and revealed the following:




HERTZ




500
1000
2000
3000
4000
Avg. 
RIGHT
50
50
50
55
70
56
LEFT
50
55
50
50
65
55

Speech recognition scores were 50 in the right ear and 50 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
examiner diagnosed the Veteran with moderate to severe 
bilateral hearing loss.  The VA examiner stated that the 
service treatment and VA treatment records were reviewed and 
noted that the Veteran's separation physical showed hearing 
well within the normal limits in both ears.  The examiner 
also noted that VA treatment records showed hearing tests 
which indicated sensorineural hearing loss in both ears.  The 
examiner conceded that the Veteran was exposed to acoustic 
trauma, as his military occupational specialty was that of 
combat engineer during the Vietnam Counter Offensive, phase 
II.  Finally, the examiner opined that the Veteran's hearing 
loss and tinnitus were less likely as not (less than 50/50 
probability) caused by or as a result of his in-service 
acoustic trauma.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case there is medical evidence of current 
disability.  The Veteran has been shown by the results of 
current audiometric testing to have a bilateral hearing loss 
disability by VA standards and has been diagnosed with 
tinnitus.  Additionally, the Veteran has provided lay 
testimony that his current disabilities were related to an 
in-service occurrence.  However, in order to establish a 
claim for service connection there must be medical evidence 
of a nexus between the claimed in-service injury or disease 
and the current disability.  Here, there is no such nexus.  
In this regard, the July 2007 VA examiner provided a negative 
nexus opinion and found the Veteran's bilateral hearing loss 
and tinnitus to be less likely as not caused by or the result 
of noise trauma during military service.  Consequently, in 
the absence of competent medical evidence linking bilateral 
hearing loss and tinnitus to service, the Board find that the 
preponderance of the evidence is against the Veteran's 
claims, and the claims must be denied.

B.  Right Wrist Condition

An August 1968 DD Form 689 shows that the Veteran required an 
x-ray of the right hand and wrist after it was injured in an 
accident which was sustained on August 8, 1968.  The Veteran 
was ordered to light duty for 7 days following the injury.  

VA treatment records dated in October 2001 and September 2002 
show that the Veteran underwent right carpel tunnel release 
surgery, right ulnar nerve transposition, and right thumb 
carpometacarpal joint anthroplasty.  

The Veteran was afforded a VA examination in January 2009.  
The Veteran stated that he injured his wrist while stationed 
in Virginia when he had to dive in the pool to help pull out 
a friend.  He reported having intermittent pain in the right 
wrist, worse on the ulnar side that radiated proximally to 
the distal forearm.  The Veteran stated that the pain flared 
up whenever he tried to grab something or make twisting 
movements of the hand and wrist.  The Veteran could not pick 
up a sheet of paper off the table and had difficulty in 
buttoning his shirts.  He has occasional swelling in the 
wrist.  Physical examination of the wrist showed minimal 
general swelling with no tenderness or deformity.  The hand 
grip was slightly weak.  The Veteran was diagnosed with mild 
osteoarthritis of the right wrist and carpal joints.  The 
examiner opined that in his opinion, the Veteran's current 
right wrist condition was less likely as not related to his 
single wrist and hand injury while in service.  There was no 
documented description of his injury or the treatment 
rendered other than putting the Veteran on light duty for one 
week.  Furthermore, there was no documentation available 
about the alleged chiropractic treatment that the Veteran 
received after discharge from the military.  His symptoms of 
carpel tunnel syndrome and arthritis of the thumb came quite 
a bit later after his discharge from the military.  The 
carpal tunnel surgery was done 32 years after discharge and 
the operation for the arthritis of his thumb was done 34 
years after his discharge.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case there is medical evidence of current 
disability, the Veteran has been diagnosed with mild 
osteoarthritis of the right wrist and carpal joints by the 
January 2009 VA examiner.  Additionally, the Veteran has 
provided lay testimony that his current disability was 
related to an in-service occurrence and an August 1968 DD 
Form 689 shows the Veteran sustained some sort of right wrist 
injury.  However, in order to establish a claim for service 
connection there must be medical evidence of a nexus between 
the claimed in-service injury or disease and the current 
disability.  Here, there is no such nexus.  In this regard, 
the January 2009 VA examiner provided a negative nexus 
opinion and found the Veteran's right wrist and thumb 
condition to be less likely as not caused by or the result of 
his military service.  Consequently, in the absence of 
competent medical evidence linking the Veteran's right wrist 
and thumb condition to service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the claim must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.  

Service connection for residuals right wrist fracture is 
denied.  


REMAND

With respect to the Veteran's claim for entitlement to 
service connection for skin lesions, the Board has determined 
that further development is warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this instance there is evidence of a current disability, 
as VA treatment records show that the Veteran has been 
assessed as having a chronic skin condition.  There is also 
lay evidence which establishes in-service occurrence, the 
Veteran provided testimony at his November 2009 Board hearing 
that he began having skin lesions and breakouts in Vietnam 
and they have continued ever since.  Additionally, the 
Veteran served in the Republic of Vietnam during the 
presumptive period pursuant to 38 C.F.R. § 3.307.  However, 
it is unclear which specific skin condition the Veteran is 
suffering from and therefore a clarifying diagnosis is 
needed.  Thus, under McClendon, the Veteran is entitled to a 
VA examination in order to determine the nature and etiology 
of his skin condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of any current skin 
condition. The claims file must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current skin condition 
found.  The examiner should specifically 
comment as to whether the Veteran is 
suffering from chloracne or any other 
acneform disease consistent with 
chloracne.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current skin condition 
is related to his active military service.  
A complete rationale for any opinions 
should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated, to specifically include 
consideration of presumptive service 
connection under 38 C.F.R. §§ 3.307 and 
3.309.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


